Citation Nr: 1719509	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
 
Entitlement to service connection for a disability manifested by numbness of the left arm, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2003 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded in May 2014 and June 2016 for further development, which has been completed.  At those times the issues of service connection for a right toe injury and a disability manifested by numbness of the    right arm were also remanded.  However, those claims for service connection were granted by a November 2016 rating decision and are no longer before the Board. See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 


FINDING OF FACT

The Veteran's complained of numbness in his left arm has not been associated   with any underlying diagnosis and is not otherwise accompanied by objective indications of a chronic undiagnosed disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a disorder manifested by numbness in the left arm have not been met. 38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by notice provided through the Pre-Discharge Program.  The Veteran acknowledged receipt of the notice in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that the actions requested in the prior remand have been undertaken.  In this regard, a VA examination was provided and an opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the   time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) (2016) may be considered for service connection under         38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (such as peripheral neuropathy) becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December     31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 


A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. 38 C.F.R. § 3.317(a)(2)(i).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as    fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially claims that the numbness he experiences in his left arm is related to his active duty service, to include as an undiagnosed due to service in the Persian Gulf.  The Veteran served in Operation Iraqi Freedom and served in Iraq from December 2005 to November 2006 and from November 2007 to February 2009.  For the reasons described below, the Board concludes that service connection for numbness of the left upper extremity is not warranted.

Service treatment records show the Veteran first reported numbness in his arms on his April 2009 separation medical history report and at his April 2009 separation examination, the Veteran complained of waking up with numbness in his arms. However, upon examination at that time, his neurological system was normal.  

On VA general medical examination in October 2009, neurologic examination was normal, as were deep tendon reflexes, which were equal in the upper extremities.  Further, sensory examination was also normal in both arms.  The examiner did not provide a clinical diagnosis of any condition related to the Veteran's complaints     of arm numbness.  In addition, the examiner ordered a cervical spine X-ray to    check for cervical radicular symptoms; however, the cervical spine X-ray was     also normal. Moreover, VA muscle examination in September 2014 revealed no diagnosis related to the Veteran's complaints of arm numbness and neurological findings were again normal. 

Post-service VA treatment records fail to document any treatment for or any clinical diagnosis of any condition related to the Veteran's complaints of left arm numbness.  Indeed, November 2010 and September 2015 traumatic brain injury treatment notes report that the Veteran marked "none" as to any numbness or tingling to parts of his body.  Further, per a May 2011 audiology consult, the Veteran only complained of numbness in his right shoulder and right arm.

On the November 2016 VA peripheral nerve examination, the examiner found       the evidence did not support a current diagnosis for a left upper extremity condition or a left shoulder condition.  Objective neurological examination revealed no     pain, paresthesias, dysesthesias or numbness in the left upper extremity and muscle strength was normal in the left upper extremity.  There was no muscle atrophy and deep tendon reflexes were normal in the left upper extremity. Sensory examination was also normal. The examiner concluded that based on the Veteran's history, physical examination, and current medical evidence of record, there was insufficient evidence to support a current diagnosis of such condition.  

Additionally, the Board does not find that the Veteran's complaints of numbness    of his left arm represent an undiagnosed illness due to Persian Gulf service.  The regulations clarify that there must be objective indications of a qualifying chronic disability, which include signs or symptoms in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3). Here, the clinical evaluations have reflected no objective indications of neurological deficit in the left upper extremity.   

While the Veteran believes that he has a current neurological disability of his left upper extremity that is related to service, as a lay person, he has not shown that     he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence      to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and/or etiology of neurological symptoms are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his reported symptoms is not competent medical evidence.  

In sum, the preponderance of the competent and probative evidence is against the claim and service connection is denied. 



In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.    See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for disability manifested by numbness of the left arm is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


